Citation Nr: 9910695	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-26 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to nonservice-connected disability pension, 
to include the question of extraschedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.321(b)(2) 
(1998).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel







INTRODUCTION

The veteran had active service from October 1968 to May 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
in March 1998, the Board remanded this case so that the 
veteran could receive his requested hearing before a Member 
of the Board at the regional office (RO), and that while in 
remand status, additional evidentiary development could be 
accomplished.  As for the requested hearing, the record 
reveals that the veteran failed to report after proper notice 
without explanation, and that further efforts to provide such 
a hearing are therefore currently unnecessary.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


With respect to the issue of entitlement to nonservice-
connected disability pension benefits, the Board first notes 
that although the RO has most recently denied entitlement to 
this benefit on the basis that the veteran's SSA disability 
benefits exceed the annual maximum rate permitted for pension 
benefits pursuant to 38 U.S.C.A. § 1521 (West 1991), the 
additional records received from SSA in August 1998 do not 
disclose whether the veteran continues to receive the same 
level of disability he received in 1994.  In addition, the 
Board finds that in order to assess the veteran's entitlement 
to nonservice-connected pension benefits on the basis of 
excessive income, the RO should obtain current financial 
information from the veteran so that the Board may be better 
able to address the issue of whether the income of the 
veteran and his spouse is excessive for purposes of VA 
pension benefits.  See 38 U.S.C.A. §§ 1502, 1521 (West 1991); 
38 C.F.R. § 3.23, 3.271, 3.272, 3.340, 3.342 (1998).  

Moreover, a review of the record indicates that at least some 
of the veteran's disabilities, established or claimed, have 
been neither clinically evaluated nor rated in accordance 
with applicable schedular criteria.  More specifically, while 
the RO has previously considered the veteran's asthma, 
emotionally immature personality, left foot disability, sore 
throat, bronchitis, and peptic ulcer, the record also 
discloses a low back disorder and COPD.  

In this regard, the Board notes that the Court has held that 
each disability involved in a pension case must be assigned a 
disability rating and that the Diagnostic Codes used in a 
denial of a pension claim should be discussed.  Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  In addition, the Court 
has held that a claim for pension benefits must be addressed 
in accordance with the average person and unemployability 
standards.  38 U.S.C.A. § 1502(a) (West 1991); Brown v. 
Derwinski, 2 Vet. App. 444 (1992); 38 C.F.R. §§ 3.321, 4.15, 
4.17 (1998).  VA's duty to assist the veteran includes, under 
appropriate circumstances, the obligation to conduct a 
thorough contemporaneous examination which includes 
consideration of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Finally, with respect to the veteran's asthma, it should be 
noted that the rating criteria under which respiratory 
disorders are evaluated have been amended.  See 38 C.F.R. 
§ 4.97 (1998).  Thus, the RO should review the veteran's 
pension claim in accordance with newly amended criteria 
referable to asthma and the old criteria for rating this 
disorder, and apply the criteria most favorable to the 
appellant.  Karnas v. Brown, 1 Vet. App. 308, 312-13 (1991).  

As to the issue of service connection for asthma, the Board 
notes that the additional medical evidence obtained on remand 
has in effect rendered the evidentiary record as a whole 
essentially ambiguous or equivocal as to the actual onset of 
this disorder.  In this regard the Board notes that immediate 
post service documentation of record suggests that asthma may 
have been in process possibly prior to the veteran's 
separation from service even though no specific diagnosis was 
provided prior to discharge.  The Board is of the opinion 
that a competent medical opinion in this regard would 
materially assist in the adjudication of the claimant's 
appeal.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify any additional 
sources of treatment for asthma since 
separation from service.  After obtaining 
any necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  The veteran also 
should be permitted to submit additional 
argument or evidence in support of his 
claim.




2.  The veteran should be requested to 
fill out and return an Income-Net Worth 
and Employment Statement for association 
with the record.

3.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for emotionally 
immature personality, left foot 
disability, sore throat, bronchitis, 
peptic ulcer, a low back disorder, and 
COPD.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file any medical records other 
than those now on file pertaining to the 
above-noted disabilities.  

4.  Following completion of the actions 
noted above, but not contingent upon 
whether any additional evidence is 
obtained, the RO should take appropriate 
action to arrange for a VA general 
medical examination for pension purposes 
and a respiratory examination by an 
appropriate specialist to determine the 
extent and severity of all of the 
disabilities present, and the etiology of 
asthma.  Any further special examinations 
indicated as a result of the development 
of the veteran's case, including 
complaints made by the veteran or as a 
result of the general medical 
examination, should be accomplished.  The 
examination reports should include a 
detailed description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment; all 
indicated studies should be done.  The 
examiner should identify the level of 
functional impairment associated with the 
disabilities shown.  


The veteran's claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotate din this regard.  

The respiratory examiner must be 
requested to express an opinion as to 
specific onset of asthma, to include 
whether the post service diagnosed asthma 
was already clinically apparent while the 
veteran was still on active duty.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on these 
examinations address questions of 
causation and symptomatology that are 
vital in these claims.  Where a claimant 
fails to report for an examination 
requested in a claim for pension benefits 
without good cause, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (1998).  
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
carefully review the examination reports 
to ensure that they are responsive to 
and in complete compliance with the 
directives of this remand and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).





6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
veteran's claim for service connection 
for asthma, and the pension claim in 
accordance with the law and regulations 
governing excessive income for purposes 
of VA nonservice-connected disability 
pension benefits and the newly amended 
criteria referable to asthma, 38 C.F.R. 
§ 4.97, and the old criteria for rating 
this disorder, and apply the criteria 
more favorable to the appellant.  Karnas 
v. Brown, supra.  A rating decision 
should be prepared which lists all of the 
veteran's disabilities and assigns a 
disability rating to each.  All pertinent 
law, regulations, and Court decisions 
should be considered, including Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991) and 
38 C.F.R. § 3.321(b)(2).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, which includes any additional 
pertinent law and regulations and a complete statement of the 
reasons and bases for the RO's decision, consistent with the 
Court's instruction in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), including a discussion of the Diagnostic Codes 
applicable in the veteran's case and a discussion of the 
application of the average person and unemployability 
standards, by which a permanent and total disability rating 
for pension purposes may be assigned.  The applicable 
response time should be allowed.

Thereafter, the case should be returned to the Board, if in 
order, after compliance with customary appellate procedures.  
No action is required of the veteran until he is so informed.  
The Board intimates no opinion as to any final outcome 
warranted in this case, pending completion of the requested 
development.  The veteran need take no action until notified 
by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.




